     Case 4:16-cv-03577 Document 86-1 Filed on 12/11/18 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                    )
 JUAN HERNANDEZ, DEQUAN                             )
 KIRKWOOD, KENT WHEATFALL, and                      )
 MANUEL TREVINO, on behalf of                       )
 themselves and all others similarly situated,      )
                                                    )    Case No. 16-CV-3577
                 Plaintiffs,                        )    (Class Action)
                                                    )
         v.                                         )    Jury Trial Demand
                                                    )
 THE CITY OF HOUSTON, TEXAS,                        )
                                                    )
                 Defendant.                         )
                                                    )


        [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR CLASS
                            CERTIFICATION

       Upon consideration of Plaintiffs’ Motion for Class Certification (Dkt. 85), the parties’

briefing, and oral argument, if any, this Court finds that Plaintiffs have satisfied the requirements

for class certification under Fed. R. Civ. P. 23(a) and (b)(3). Specifically, Plaintiffs have

demonstrated that members of the proposed classes are so numerous that joinder is impracticable,

as there are more than 1,560 putative class members. Second, there are questions of law and fact

common to the classes, involving Defendant’s policies for arresting individuals without a warrant

and the relevant knowledge and intent of the City of Houston’s policymakers. Third, the claims

of the Plaintiffs are typical of the claims of the class members. Fourth, Plaintiffs and their counsel,

as representatives of the classes, will fairly and adequately protect their interests. Additionally,

this Court finds that questions of law or fact common to class members predominate over

individual questions and a class action is the superior method for adjudicating the controversy.
    Case 4:16-cv-03577 Document 86-1 Filed on 12/11/18 in TXSD Page 2 of 2



       In light of the above, it is hereby ORDERED that Plaintiffs’ motion is GRANTED and

that the following classes be certified, with the named Plaintiffs appointed class representatives:

       Class A: All people arrested without a warrant after December 5, 2014, and
       detained by the City of Houston for more than 48 hours.

       Class B: All people arrested without a warrant after December 5, 2014, and detained
       by the City of Houston for more than 24 hours and less than 48 hours.



       ENTERED this _________ day of December 2018.



Houston, Texas                                        _______________________________
                                                      Kenneth M. Hoyt
                                                      United States District Judge
